PER CURIAM.
The trial court was correct, as a matter of law, in granting the appellees’ Motion for Summary Judgment in connection with the defamation count filed by the appellant who was the plaintiff below. Robertson v. Industrial Insurance Company, 75 So.2d 198 (Fla.1954); Ponzoli & Wassenberg v. Zuckerman, 545 So.2d 309 (Fla. 3d DCA), review denied, 554 So.2d 1170 (Fla.1989); Wright v. Yurko, 446 So.2d 1162 (Fla. 5th DCA 1984).
However, we find that genuine issues of material fact exist with regard to the other counts filed by the appellant, thereby precluding their propriety of the entry of a summary judgment in favor of the appellees. Holl v. Talcott, 191 So.2d 40 (Fla.1966).
Accordingly, with the exception of the portion of the summary judgment rendered to the defamation count, the entry of the summary judgment is reversed with this cause being remanded for further proceedings.
Reversed and remanded.